Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 28 June 1785
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          
            Sir!
            Amsterdam the 28th. June 1785.
          
          We are in the disagreable necessity to acquaint the Honble. Commissioners of the Board of Treasury of the United States of America, that Mess. De La Lande & fynje who at the present moment are debtors to them for the Amount of ƒ112,000, have Stopt payment, and we take the Liberty to Send your Excellency inclosed the Letter to Said Gentlemen, which we left open in order you may peruse it for your Government, time not permitting to write you more fully on the Subject.
          Further we beg your Excellency will seal up the letter, and forward it by the July Packet. If in the interim your Excellency Should have some advice in the matter, you may depend that we are disposed to do every thing in behalf of Congress, which is consistent with the present circumstances of the House.
          We remain very respectfully / Sir! / Your most obt. hble. Servts.
          
            Wilhem & Jan WillinkNichs. & Jacob van Staphorst
          
          
            We send copies by other opportunities
          
        